[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
The defendant, John. S. Alexander's, interest in the property located at 33 Breezemont Avenue, Riverside, Connecticut as recorded in land deed and described as follows:
All that certain lot of land, with the buildings and improvements thereon, situated in the Town of Greenwich, County of Fairfield and State of Connecticut, and known as Lot No. 15 on a certain map entitled "Breezemont Park, Property of Mary Whelan, and Robert M. Wellstood, Riverside, Greenwich, Conn.," on file in the Town Clerk's office of said Town of Greenwich, and there in numbered 274.
Said lot is bounded Northerly 158.07 feet by Lot No. 16 on said map; Easterly 138.26 feet by Lot No. 14 on said map; Southerly 170.5 feet by Chestnut Street as laid down on said map; and Westerly 138.85 feet by Breezemont Avenue as laid down on said map.
Being the same premises described in a Warranty Deed from Sadie H. Mead and N. Roberta Mead to the Grantor and Ruth S. Mead (then in full life) dated November 30, 1938, and recorded in the Greenwich Land Records in Book 347 at page 207. Together with all the rights and privileges but subject, nevertheless, to the encumbrances therein set forth or referred to. . . . is ordered to be and is hereby transferred to the plaintiff, Nancy M. Alexander, without any further action on the part of the defendant.
MARGARET C. DRISCOLL STATE TRIAL REFEREE CT Page 3986